Citation Nr: 0528273	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left proximal lesion 
of the left posterior tibial nerve, to include as due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO denied service connection for a left proximal 
lesion of the left posterior tibial nerve, as well for 
residuals of a stroke. In February 2004, the veteran filed a 
notice of disagreement (NOD) limited to the denial of service 
connection for the nerve lesion claim, and the RO issued a 
statement of the case (SOC) in April 2004.  The veteran filed 
a substantive appeal in May 2004.

In September 2004, the Board remanded the claim for the RO to 
schedule a hearing before the Board at the RO.  The veteran 
subsequently clarified that he desired a hearing in 
Washington, D.C.  In April 2005, the veteran presented 
testimony before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  

During the April 2005 Board hearing, the veteran submitted an 
additional private medical opinion.  The veteran then 
indicated that he waived initial RO consideration of the 
evidence, and that he was willing to submit a written 
statement to that effect.  While the claims file does not 
contain such a written waiver, the veteran's statements at 
the hearing are regarded as sufficient to constitute a waiver 
of initial RO jurisdiction.  See 38 C.F.R. §§ 20.800 and 
 20.1304 (2004).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  As the veteran served in Vietnam during the Vietnam era, 
he is entitled to a presumption of exposure to herbicides 
such as Agent Orange during such service.

3.  A proximal lesion of the posterior tibial nerve is not 
among the disabilities recognized by the Secretary of the VA 
as etiologically related to herbicide (Agent Orange) exposure 
in Vietnam.  

4.  The only competent opinions on the question of whether 
there a medical nexus between the veteran's left proximal 
lesion of the left posterior tibial nerve and his presumed 
Agent Orange exposure essentially indicate that there is at 
least as likely as not such a relationship. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for a left proximal lesion of the left 
posterior tibial nerve are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to render a fair decision on this claim has 
been accomplished.

II. Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

The veteran had service in Vietnam during his tour of active 
duty with the Marine Corps.  He primarily claims that nerve 
damage to his left lower extremity is related to exposure to 
herbicides in service.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-276411 (May 20, 2003).  See also Notice, 59 Fed. Reg. 
341-346 (1994); 61 Fed. Reg. 57586-57589 (1996).

There is now a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Veterans Education and Benefits Expansion Act of 2001 Public 
Law 107-103, 115 Stat. 976 (2001), promulgated at 
3.309(a)(6)(iii).  Thus, a presumption of service connection 
arises for a Vietnam era veteran (presumed exposed to Agent 
Orange) who later develops one of the conditions listed 
above.

Inasmuch as the veteran here served in Vietnam during the 
Vietnam Era, he is entitled to a presumption of in-service 
herbicide exposure, to include Agent Orange.  While, as noted 
above, acute and subacute peripheral neuropathy are among the 
diseases listed in 38 C.F.R. § 3.309(e), the specific 
disability for which the veteran seeks service connection-a 
proximal lesion of the posterior tibial nerve-is not among 
the disabilities recognized by the Secretary of VA as 
etiologically related to Agent Orange exposure.  As such, the 
appellant is not entitled to presumptive service connection 
based on such exposure. 

Notwithstanding the above, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.

In this case, the veteran's service medical records are 
silent as to complaints, findings, or diagnosis relating to 
any neurological pathology.  Although the veteran claims that 
he initially had a mild condition that progressively worsened 
since service, a neurological deficit was first clinically 
documented in 1983, many years after service.  A November 
1983 neurological consultation noted a loss of muscle bulk in 
the left leg and acknowledged that the condition worsened 
over years.  The report also indicated that the condition had 
become more pronounced within the year preceding that report.  

The veteran was afforded a VA examination in November 2003.  
The examiner noted the veteran with "several problems 
relating to service in Vietnam".  The report produced an 
impression of a left proximal lesion of the left posterior 
tibial nerve, and the examiner additionally commented that 
"[s]ince peripheral neuropathy has been associated with 
Agent Orange, it cannot be excluded that this injury is due 
to Agent Orange exposure."  

During the April 2005 Board hearing, the veteran provided a 
copy of a private medical opinion from a physician who had 
reportedly reviewed the veteran's files regarding the history 
of his nerve ailment.  The doctor also claims to have served 
for 22 years in the Air Force, including one year in a 
supervisory capacity for an Agent Orange Study.  The 
physician acknowledged that Agent Orange has not been 
definitively associated with motor neuron symptoms; however, 
peripheral neuropathy has been noted in some subjects.  The 
examiner observed that while motor neuron dysfunction cannot 
be proven to be the result of exposure to Agent Orange, 
neither can such exposure be ruled out as a cause of the 
veteran's neurological deficit.  The examiner concluded that 
there was a distinct possibility that the veteran's condition 
was caused by exposure to herbicides.  

The medical record plainly does not demonstrate a definitive 
association between the claimed disability and exposure to 
herbicides in service.  However, satisfying such a high 
standard as a "definitive association" is not required to 
establish entitlement to service connection.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the evidence plausibly demonstrates that the 
veteran experienced a worsening neurological condition over 
the years prior to 1983.  The VA and private  physicians that 
have provide medical opinions in this case acknowledge the 
absence of a scientific basis to definitively associate the 
disability for which service connection in sought to exposure 
to herbicides; however, they also clearly accept the 
possibility of such an association.  Indeed, the VA examiner 
pointed to the inclusion of peripheral neuropathy as among 
those listed at 38 C.F.R. § 3.309(e) as tending to support a 
possible medical relationship between Agent Orange exposure 
and the (apparently, similar) disability under consideration.  
Moreover, the private physician, noted as having some special 
expertise by reason of his participation in a study of Agent 
Orange, concluded that there was a "distinct possibility" 
that the veteran's condition was caused by exposure to 
herbicides.  The Board construes these medical opinions as 
collectively indicating that that there is at least as likely 
as not a medical relationship between the veteran's left 
proximal lesion of the left posterior tibial nerve and his 
presumed in-service herbicide exposure.  The Board also finds 
it significant to note that the aforementioned medical 
opinions are the only opinions of record that directly 
address the etiology of the disability under consideration; 
as such, there is no medical opinion attributing the 
veteran's disability to any source other than in-service 
herbicide exposure.

In view of all the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-
56), the Board concludes that the criteria for service 
connection for a left proximal lesion of the left posterior 
tibial nerve is warranted.   


ORDER

Service connection for a left proximal lesion of the left 
posterior tibial nerve is granted. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


